DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/15/2021 has been entered. Applicant has amended independent claims 1, 12, and 17. No claims have been added or cancelled by applicant. Claims 1-20 are currently pending in the instant application.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 03/15/2021, with respect to independent claims 1, 12, and 17 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1-20 has been withdrawn. 
Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Commons generally teaches an online data storage arrangement (or a collection of "digital lockers") allows online users to share data with other online users. Digital lockers may include a number user created content objects and view objects.
	Thoren generally teaches a system with an interactive user interface for a plurality of users to author an electronic document simultaneously is described. The system displays visual feedback on the interface to prevent the users from interfering with one another. The system displays data from a remote database linked into the document based on unique identifiers. The data is displayed as an "artifact."

Sun generally teaches a method and apparatus for accessing a graph database having nodes and relationships describing an organization. An interface in a computer system receives a request from a client to access information about the organization. Further, the interface in the computer system retrieves the information from the graph database having nodes and relationships describing the organization. Still further, the interface in the computer system sends a portion of the information to the client based on how much of the information is displayable by the client.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims seen in the instant application. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached on M-F from 7:30 AM to 3:30 PM (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE, can be reached at telephone number (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/S.C.S./Examiner, Art Unit 2166                      

/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166